Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2074 Filed 11/02/20 Page 1 of 42




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 Hizam Yehia,

         Plaintiff,

 v.                                                   Case No. 19-12019

 Michigan Department of Corrections, et al.,          Sean F. Cox
                                                      United States District Court Judge
       Defendants.
 _____________________________________/

                                   OPINION & ORDER
                         GRANTING IN PART AND DENYING IN PART
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         Plaintiff asserts employment discrimination and retaliation claims, and a related § 1983

 claim, against his former employer, the Michigan Department of Corrections (“MDOC”), and

 one of his supervisors there. The matter is before the Court on Defendants’ Motion for Summary

 Judgment. The parties have briefed the issues and the Court heard oral argument on October 29,

 2020. For the reasons set forth below, the Court shall grant the motion in part and deny it in

 part. More specifically, the Court shall grant the motion to the extent that it shall grant summary

 judgment in Defendants’ favor as to Plaintiff’s disparate treatment, retaliation, and § 1983

 claims. The Court shall deny the motion as to Plaintiff’s hostile work environment claims

 asserted under Title VII and Michigan’s Elliott-Larsen Civil Rights Act and those claims will

 proceed to trial.

                                         BACKGROUND

         On July 9, 2019, Plaintiff Hizam Yehia (“Plaintiff” or “Yehia”) filed this action against

 Defendants Michigan Department of Corrections (“MDOC”) and Frank Sawyer, a Captain at the

                                                  1
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2075 Filed 11/02/20 Page 2 of 42




 MDOC (“Sawyer”). His complaint asserts the following claims: 1) “Retaliation” in violation of

 Michigan’s Elliot-Larsen Civil Rights Act (“ELCRA”) (Count I); 2) “Disparate Treatment”

 under ELCRA (Count II); 3) “Hostile Work Environment” under ELCRA (Count III); 4)

 “Hostile Work Environment” under Title VII (Count IV); 5) “Disparate Treatment” under Title

 VII (Count V); 6) “Hostile Work Environment” under Title VII (Count VI); and 7) § 1983 Claim

 for Violation of Equal Protection Clause Under Fourteenth Amendment (Count VII).1

        Discovery closed on June 22, 2020. On July 20, 2020, Defendants filed a Motion for

 Summary Judgment. (ECF No. 31).

        With respect to summary judgment motions, this Court’s practice guidelines, included in

 the Scheduling Order and provide, consistent with Fed. R. Civ. P. 56 (c) and (e), that:

        a. The moving party’s papers shall include a separate document entitled
        Statement of Material Facts Not in Dispute. The statement shall list in separately
        numbered paragraphs concise statements of each undisputed material fact,
        supported by appropriate citations to the record. . .

        b. In response, the opposing party shall file a separate document entitled
        Counter-Statement of Disputed Facts. The counter-statement shall list in
        separately numbered paragraphs following the order or the movant’s statement,
        whether each of the facts asserted by the moving party is admitted or denied and
        shall also be supported by appropriate citations to the record. The Counter-
        Statement shall also include, in a separate section, a list of each issue of material
        fact as to which it is contended there is a genuine issue for trial.

        c. All material facts as set forth in the Statement of Material Facts Not in Dispute
        shall be deemed admitted unless controverted in the Counter-Statement of
        Disputed Facts.



        1
         Thus, Plaintiff has asserted two separate counts titled “Hostile Work Environment”
 under Title VII, both asserted against the MDOC. At the October 29, 2020 hearing, Plaintiff’s
 counsel advised the Court that Count VI is a duplicative count included by error and that count
 should be dismissed.


                                                  2
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2076 Filed 11/02/20 Page 3 of 42




 (Scheduling Order at 2-3).

        The parties complied with the Court’s practice guidelines for summary judgment motions

 such that Defendants’ motion includes a “Statement of Material Facts Not In Dispute” (“Defs.’

 “Stmt.”) and Plaintiff’s response brief includes a “Counter-Statement of Disputed Facts” (“Pl.’ s

 Stmt.”).

        The following relevant material facts are gleaned from the evidence submitted by the

 parties, viewed in the light most favorable to Plaintiff, the non-moving party.

        Plaintiff is a “Muslim-American and former corrections officer at the MDOC.” (ECF No.

 34 at PageID.1573).

        Plaintiff Begins Employment At MDOC

        Plaintiff began working at MDOC in March of 2015, when he started training at the

 MDOC academy. After eight weeks, Plaintiff began working at the Parnall Correctional Facility

 in Jackson, Michigan. (Stmts. at ¶ 24).

        For the first year of employment, MDOC Corrections Officers (“C/Os”) serve a

 probationary period. During that time, C/Os may not work alone. – they must have a partner for

 safety reasons. Single-person assignments include the gym, kitchen, and library. (Stmts. at ¶ 25).

        Plaintiff routinely worked in the facility’s administration building, which houses the

 visiting room, bubble, and Control Center. Plaintiff often worked in the Control Center and

 visiting room. “Roughly five” MDOC employees typically work in the Control Center: the

 Captain, Lieutenant, Sergeant, Count Officer, and Electronic Monitoring Officer. Two officers

 typically work in the visiting room: a regular officer and a “shakedown” officer. Plaintiff also

 worked in various other positions at the Facility, including the housing units, yard, gym, kitchen,


                                                  3
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2077 Filed 11/02/20 Page 4 of 42




 and law library. (Stmts. at ¶¶ 26-28).

         At MDOC, sergeants are first-line supervisors; lieutenants are second-line supervisors;

 and captains are third-line supervisors. During the period relevant to this lawsuit, Plaintiff

 reported to Sergeants Jeffery Robinson (who handled his performance reviews), Derik Curtis, and

 Kendra Brown—who were his first line supervisors. Plaintiff received the same or similar

 performance review score each year he worked for MDOC. (Stmts. at ¶ 29).

         During the relevant period, Plaintiff’s second-line supervisors were Lieutenants Marsci

 Anderson, Derik Curtis (who was promoted to an Acting Lieutenant position), Mike Doss, and

 Josh Curtis. His Captain was either Jeffery Lang or Franklin Sawyer. Captain Sawyer was

 Plaintiff’s third-line supervisor for about five months. Before that, Captain Sawyer worked on

 Third Shift. (Stmts. at ¶¶ 30-31).

         During his employment, Plaintiff was a member of the Michigan Corrections Officers

 Union. Plaintiff knew his union representative but never discussed any of his allegations of

 harassment, discrimination, or retaliation with his union representative and “kept it to himself.”

 (Stmts. at ¶ 32).

         MDOC’s Harassment Policy

         Throughout his tenure with MDOC, Plaintiff knew and understood the department’s

 discriminatory harassment policy. (Stmts. at ¶¶ 33 & 36).

         Defendants attached a copy of the MDOC’s written harassment policy as an exhibit and it

 includes the following:

         RESPONSIBILITY OF EMPLOYEES

         L.      All employees are prohibited from engaging in discriminatory harassment.
                 In addition, supervisors and managers must make a good faith effort to

                                                   4
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2078 Filed 11/02/20 Page 5 of 42




                 eliminate and prevent discriminatory harassment from occurring in their
                 respective areas. Whenever a supervisor or manager becomes aware of
                 allegations of, or witnesses, such behavior by any employee under his/her
                 supervision, s/he shall refer the person allegedly harassed to the appropriate
                 harassment counselor and report the alleged harassment to the appropriate
                 harassment counselor to ensure the allegations are investigated in
                 accordance with this policy.

 (ECF No. 31-4 at PageID.716).

        Plaintiff understood how to report a complaint: he used MDOC’s complaint procedure

 once (October 2018)—his first and only written complaint to MDOC. Plaintiff also understood

 that failing to report an instance of discriminatory harassment could lead to discipline, including

 termination. (Stmts. at ¶¶ 34-35).

        Plaintiff Worked With Numerous Other Employees, In Various Areas

        Plaintiff regularly worked in the Control Center with C/Os Acree-Manuel and Bryan

 Enrici. Plaintiff was work partners with Bryan Enrici and worked with Acree-Manuel at least

 twice per week. Acree-Manuel, Yehia, and Enrici watched out for each other. Plaintiff was

 friends with Acree-Manuel—they interacted with each outside work, including attending a Kevin

 Hart show together. (Stmts. at ¶¶ 37-38).

        Plaintiff also worked with Sergeant Derik Curtis and Marsci Anderson in Control Center.

 Plaintiff likewise considered Anderson to be his friend; and he spent time outside work with

 Sergeant Derik Curtis and texted with him after he left MDOC. Plaintiff accuses neither Curtis

 nor Anderson of discrimination, retaliation, or harassment. (Stmts. at ¶ 39). Plaintiff does,

 however, accuse Derik Curtis and Marsci Anderson of failing to report discrimination. (Pl.’s

 Dep. at 146).

        In August 2018—less than five months before his resignation—Captain Frank Sawyer


                                                   5
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2079 Filed 11/02/20 Page 6 of 42




 moved to Plaintiff’s shift. (Ex J, Declaration of Franklin Sawyer, ¶¶2-7). (Stmts. at ¶ 40).

        Plaintiff often worked overtime—voluntarily—on third shift with Captain Sawyer. In

 2018 alone, Plaintiff volunteered to work overtime hours on at least 22 occasions. On 16 of those

 occasions, Plaintiff volunteered to work overtime while Captain Sawyer was the shift

 commander. (Stmts. at ¶ 41-42). Plaintiff did not have a permanent overtime position—which

 means his position could be moved based on the facility’s business needs. (Stmts. at ¶ 43).

        Plaintiff’s Job Performance And Attendance Issues

        Plaintiff received three written counselings for time and attendance during his time at

 MDOC—all before any alleged protected activity. Plaintiff admits that he engaged in the conduct

 leading to the written counselings—and that they did not stem from his religion, weight, or

 national origin. Other similarly situated C/Os were also counseled for time and attendance by the

 same supervisors. (Stmts. ¶¶ 54-55).

        Plaintiff did not experience a diminution of pay or changed job responsibilities from these

 written counselings. Plaintiff received the same OR similar performance rating—Meets

 Expectations—every year. Captain Sawyer never completed Plaintiff’s reviews—his shift

 sergeants did. (Stmts. at ¶ 56).

        Tardiness And October 2018 Complaint

        Parnall Correctional Facility is a heavily controlled environment: it is a prison facility that

 houses inmates: “[a]nybody that’s not in the facility or on their assignment at the time of the shift

 starts, that position has to be accounted for, has to be filled.” (Stmts at ¶ 57) (citing Dep. of Sgt.

 Kolonich).

        Plaintiff had a history of tardiness in the days just before October 3—but never received


                                                    6
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2080 Filed 11/02/20 Page 7 of 42




 disciplined. He arrived late four times in the three-week period before October 3. Similarly, on

 four other occasions in September, he punched in at 13:15—which means he was not on

 assignment at shift start. Plaintiff—once again—arrived late to work on October 3. (Stmts. ¶¶

 58-60).

           If a C/O is not on assignment at second shift’s start (13:15 hours), first shift cannot exit

 the facility—and the Sergeant (here, Kolonich) must mandate a C/O for overtime duty. Plaintiff’s

 late arrival meant that 20 C/Os could not leave the facility on that day. Kolonich was mandating

 overtime to a C/O (mandatory overtime is not voluntary) because of Plaintiff’s tardiness.

 Kolonich took Plaintiff aside: “[s]o I stepped into the bubble to talk to him about showing up on

 time to work yet again.” This was the “third or fourth time” Kolonich told Plaintiff to be on time.

 Plaintiff “laughed at me.” (Stmts. ¶¶ 61-63) (Citing Kolonich Dep.). Kolonich similarly

 addressed tardiness with other C/Os. (Stmts. at ¶ 64).

           Plaintiff’s October 9, 2018 MDOC Complaint About Kolonich

           On or about October 9, 2018, Sergeant Kendra Brown, a harassment counselor, met with

 Plaintiff so he could lodge a formal complaint against Kolonich. Plaintiff alleged the following in

 his complaint against Kolonich:

           So as I, C/O Yehia enter the bubble area to report to my assignment Sergeant
           Kolonich asked me what time does shift start? I replied 13:15 hours. Sergeant
           Kolonich then replies you have to be on assignment at 13:15. I replied yes sir.
           Sergeant Kolonich then states, I don’t have to look outside and break my neck to
           see you when you will come. He said, and if not mando two of my first shift
           officers. I said copy, Sarge. Sergeant Kolonich then replies, I need you to get here
           on fucking time, you got that. I then walked away from Sergeant Kolonich and he
           continues to say, I don’t expect to talk to you about this shit again. Nothing was
           aside after that. Sergeant Kolonich walks out of the bubble.

 (Stmts. at ¶¶ 66-69).


                                                      7
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2081 Filed 11/02/20 Page 8 of 42




          Plaintiff’s complaint, attached as part of Ex A-8, is what Plaintiff drafted with Sergeant

 Kendra Brown. (Stmts. at ¶ 72). The first page of the Complaint Form has a section where a box

 can be checked to indicate the type of discriminatory harassment being alleged and has various

 boxes, including national origin, religion, and weight. On that page, none of those boxes were

 checked and the “OTHER” was written in handwriting. (ECF No. 31-4 at PageID.691).

          During his deposition, Plaintiff testified as follows regarding that complaint he made with

 Brown:

          Q.     So you didn’t check any box; is that correct?
          A.     So I was questioned about this because I could have swore that I notated
                 [sic], you know, religion and national origin. And so that’s on that
                 document, which I don’t know what happened there and I don’t know who
                 put down other because that’s certainly not my handwriting. I don’t write
                 in caps like that.
          Q.     Okay, you didn’t check any box, did you?
          A.     On that document it shows that there’s no boxes checked but I could have
                 swore that I checked those boxes.
          Q.     So you didn’t – so you’re saying you did check a box; is that right?
          A.     Yeah.
          Q.     So you’re saying you checked a box and then what are saying happened
                 after that?
          A.     I checked the box and I’m looking at this document, there’s no boxes
                 checked and all I see is other on there. And, again, I don’t know how that
                 appeared there, and --
          Q.     Well, it looks like – I mean you said you filled this out with Kendra Brown,
                 right?–
          A.     Yeah.
          Q.     Okay, that looks to me like pretty close to her handwriting, right?
          A.     Right.
          Q.     Okay. And then you signed this document, right?
          A.     Correct.
          Q.     And there is no checked box, correct?
          A.     I don’t know. I don’t see no checked box. Maybe – there’s something on
                 religion but I don’t know if that’s the continuation of my signature as you
                 can see on there. There’s a little slash right on there and I could have swore
                 I also put a slash on national origin and weight, but they are not on there
                 and it just shows other.
          Q.     But you admit you signed this document, right?

                                                    8
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2082 Filed 11/02/20 Page 9 of 42




      A.     Correct.
      Q.     And in your complaint you don’t mention any comments about race,
             religion, or weight, do you?
      A.     No, I do not, but I would like to put a statement out here, there is another
             document, which is a continuation of an investigation questionnaire given
             to me by Frank Sawyer regards Joshua Kolonich, which is MDOC 01627.
             I’m sorry, that was Sergeant Kolonich –
      ....
      Q.     Okay.
      A.     So this questionnaire, I remember on question number five it said did you
             like to – do you have anything further you would like to add at this time.
             This was referred back to that document, the one we were just talking
             about.
                     On the back of this document, number 26, I put down that he called
             me [sic] did I bring my camel to work and him and Sawyer were laughing
             at me. But on the back of that document it seems like they didn’t upload it,
             and I remember I wrote a whole ‘nother [sic] paragraph on the back.
      Q.     Okay. Is that your signature on MDOC 1628; is that your signature there?
      A.     Yes, 1628, correct.
      Q.     And that’s the date, November 4th, 2018?
      A.     Correct.
      Q.     Okay. And when it says do you have anything further you’d like to add at
             this time, could you read what you wrote?
      A.     So it said, yes, a week before this incident occurred Sergeant Kolonich was
             checking in staff at the front desk. Upon my arrival in the front lobby
             Sergeant Kolonich indicated to me I had 30 seconds to punch in and go
             through all three gates. Once I waited at gate one Officer Patterson arrives
             in the lobby and punches in the front punch clock. Sergeant Kolonich
             never said anything to him but harassed me numerous times regards
             coming on time when I actually arrive four to five minutes early to work.
      Q.     Okay. And in that paragraph you didn’t mention anything related to race,
             national origin, or weight, did you?
      A.     That’s correct.
      ....

      Q.     You filed – Mr. Yehia, remember the complaint we discussed you filed
             against Mr. Kolonich?
      ....
      A.     Nothing was mentioned regards [sic] my national origin or, you know, my
             ethnicity or my religion, it was just directly –
      Q.     By Kolonich?
      A.     That’s who I’m talking about, Kolonich, when I wrote the complaint on
             him. It was nothing towards him, it was just regards to him swearing at me
             and, you know. When I got to the questionnaire, on the back of that page I

                                               9
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2083 Filed 11/02/20 Page 10 of 42




                did mention that he kept harassing me throughout the months and he did
                mention that when did I bring my camel to work, which they never
                uploaded that document.
        Q.      And you don’t have a copy of that, do you?
        A.      I do not.

 (Pl.’s Dep. at 127-28, 195-196) (emphasis added).

        Another page of the complaint form asks “Why do you believe this situation constitutes a

 discriminatory harassment complaint?” the response was “creating hostile work environment.”

 (ECF No. 31-4 at PageID.692).

        The MDOC immediately investigated Plaintiff’s complaint, reviewed surveillance video,

 and issued questionnaires to Plaintiff and witnesses. (Stmts. at ¶ 73). The questionnaire Plaintiff

 received asked him if he had anything to add. In his signed statement, Plaintiff wrote:

        Yes, a week before this incident occurred, Sgt. Kolonich was checking in staff at
        the front desk. Upon my arrival in the front lobby Sgt Kolonich indicated to me I
        had 30 seconds to punch in and go thru all 3 gates. Once I waited at gate one.
        Officer Patterson arrives in the lobby and punches in the front punch clock. Sgt.
        Kolonich never said anything to him, but harassed me numerous times regards
        coming in time when I actually arrive 4 to 5 min early to work.

 (Stmts. at 74). During Plaintiff’s second statement, he never mentioned harassment based on any

 protected class. (Stmts. at ¶ 74),

        Based on the MDOC’s investigation, Kolonich was held responsible for violating rules:

 No. 1 Humane Treatment of Individuals and No. 5 Conduct Unbecoming–Kolonich’s first

 discipline. (Stmts. at ¶¶ 75-76). The MDOC’s records included the following “Conclusion”

 section regarding the Complaint made by Plaintiff:

        CONCLUSION:

        Based on the evidence gathered through the investigative questionnaires there is
        sufficient evidence to substantiate the accusation that Sergeant Joshua Kolonich
        used profanity when dealing with Corrections Officer Hizam Yehia. This

                                                 10
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2084 Filed 11/02/20 Page 11 of 42




        investigation is closed and forwarded to the appointing authority for review.

        Regarding the Work Rule Violations, there appears to be the following:

        Suspect: JOSHUA L. KOLONICH
        Allegation(s):

        #1 Humane Treatment of Individuals                    Sufficient Evidence
        #3 Discriminatory Harassment                          Insufficient Evidence
        #5 Conduct Unbecoming                                 Sufficient Evidence

 (ECF No. 31-4 at PageID.685).

        Plaintiff never received any formal discipline from Kolonich—before or after his

 complaint—neither was his pay reduced, nor was he ever demoted. (Stmts. at ¶ 77).

        During this action, Plaintiff testified that although he made the above complaint about

 Kolonich, he did not report experiencing other discriminatory harassment while at the MDOC

 because he feared retaliation:

        Q.      So but you didn’t – you filed a complaint against Sergeant Kolonich; did
                you have fear of reporting?
        A.      Right, I didn’t fear the other parts, which the harassment, because at that
                point, you know, like I feared retaliation. I feared like these guys would
                frame me or something to try to get me fired. Like I said, I mean why
                would I report it, it was happening in the opening [sic].
        Q.      Where –
        A.      But I didn’t report, I did not report the whole harassment as far as the race,
                religion thing and put down the other officers and the shift supervisors
                because, you know, like I said, fear of retaliation, my career is on the line,
                you know. Why would I lie? Again, why would I report something like
                this when it’s in the open. It’s constant harassment, constant hostile work
                environment.

 (Pl.’s Dep. at 149).

        In October of 2018, Plaintiff applied for a job at the Prince William County Adult

 Detention Center in Virginia.

        November 4, 2020 Assignment To Housing Unit

                                                  11
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2085 Filed 11/02/20 Page 12 of 42




        Plaintiff asserts that on November 4, 2020, he was moved to the Housing Unit in

 retaliation for having made his October 2020 Kolonich complaint. (Pl.’s Dep. at 170; EEOC

 Charge). Plaintiff testified:

        Q.      And then you say, on or about November 4, 2018, I was assigned to the
                housing unit. I have not been assigned to the housing until in about two
                years. Is that true and accurate?
        ....
        Q.      Okay. And are you saying that was in retaliation for what?
        A.      I believe that was for the Kolonich.
        Q.      So you’re alleging that you were assigned to a housing unit during your
                regular shift in retaliation for the Kolonich complaint; is that correct?
        A.      Yes, because, like I said a couple moments ago where the sergeant or
                sometimes the lieutenant or the caption will assign the scheduling. I
                questioned that say when I was there, when I put in the housing unit, like I
                said, everyone came up to me, what are you doing here, who did you piss
                off? How did you come over here; they all said that. But I figured out later
                that day that Sergeant Kolonich was the shift schedule person who was
                moving around everybody.

 (Pl.’s Dep. at 170-71).

        Plaintiff concedes he worked in the housing units before—both on his regular shift and

 during his overtime hours. The MDO Union agreement also sets forth Management’s Rights to

 assign C/Os to job positions based on the business needs of the Facility. (Stmts. at ¶¶ 46-47).

        Plaintiff’s November 2018 EEOC Charge And Its Impact

        On or about November 13, 2018, Plaintiff filed an EEOC Charge alleging harassment

 based on religion and national origin and unlawful retaliation. (ECF No. 31-8 at PageID.910).

 The EEOC charge asserts that the conduct occurred from March 27, 2015 until November 13,

 2018 and was continuing. The body of the EEOC Charge states:

        I began my employment with the above-named employer on or about March 27,
        2016 and am currently employed as a Corrections Officer.

        Since I began my employment and continuing until the present, I have been

                                                 12
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2086 Filed 11/02/20 Page 13 of 42




         subjected to harassment in the form of derogatory comments and conduct based on
         my national origin and religion. The harassment has occurred constantly and is
         often in the presence of command shift, who laugh along or engage in the
         harassment. I have opposed the harassment, to no avail, in or around September
         2018, I reported the harassment to internal affairs. In or around October 26, 2018,
         I filed an EEO complaint with the above-named employer. On or about October
         26, 2018, I received a letter from Internal Affairs informing me that no harassment
         or discrimination was found. I am continuously subjected to harassment based on
         my national origin and religion. On or about November 4, 2018, I was assigned to
         the housing unit. I have not been assigned the housing unit in about 2 years.

         I believe I am being subjected to harassment and subjected to reassignment due to
         my national origin (Yemeni, Middle Eastern), religion (Islam) and in retaliation for
         reporting harassment, in violation of Title VII of the Civil Rights Act of 1964, as
         amended.

 (Id).

         Plaintiff did not mention Captain Sawyer’s name in the charge. (Stmts. at ¶ 78). Before

 that EEOC Charge, the only complaint he ever filed was the October 2018 complaint on

 Kolonich’s profanity. (Stmts. at ¶ 79).

         Plaintiff never received any discipline after his EEOC Charge. (Stmts. at ¶ 85).

         Plaintiff Admits The Discriminatory Harassment Stopped After He Filed His EEOC
         Charge

         After the MDOC had notice of Plaintiff’s EEOC Charge—in November of

 2018—Plaintiff reported that the alleged discriminatory harassment stopped. That is, Plaintiff

 reported to the EEOC that “since the EEOC served the MDOC,” the harassment stopped. (Stmts.

 at ¶ 86).

         Plaintiff also reported that after he filed his EEOC Charge, ADW LaFave spoke with all

 Parnall shift commanders about the allegations and since then, “nothing has happened in the last

 week” and Capt. Sawyer:

         has been nice to me and asking me if I need anything and how I am nice and I do a

                                                 13
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2087 Filed 11/02/20 Page 14 of 42




        good job and he picks on fletcher and other officers in front of me so I don’t feel
        bad.

 (Stmts. at ¶ 87).

        Plaintiff’s Overtime Assignment Is Moved To The Gym On December 27, 2020

        The second instance of retaliation alleged by Plaintiff is when, on December 27, 2020, his

 overtime assailment was moved to the gym. (Stmts. at ¶ 49; Pl.’s Dep. at 112-13). The gym is a

 single-person assignment, which means a senior officer (not a probationary officer) must work

 that position. (Stmts. at ¶ 49)

        That day, Plaintiff concedes: (a) Captain Sawyer told Plaintiff that he needed a senior

 officer in the gym and (b) that other officers had their overtime assignments moved. Plaintiff

 labels the action as retaliatory because: (a) he did not receive a phone call about the move; and (b)

 and other senior officers could have worked the gym. (Pl 113:8-17, 115:6-8). Plaintiff admits that

 the single overtime assignment did not lead to a pay cut or demotion—and his work hours never

 changed. (Stmts. at ¶¶ 50-52).

        C/O overtime assignments routinely change based on the business needs of the facility;

 and Plaintiff admits that he did not have a permanent overtime position (bid assignment) and

 permanent overtime positions are seniority-based. (Stmts. at ¶ 53).

        Plaintiff’s Virginia Job Applications And Resignation At MDOC

        Plaintiff’s wife attended college in Virginia during various times from August 2015 until

 May of 2019. (Stmts. at ¶¶ 89-90). Plaintiff testified that his wife lived with him in Michigan

 around September 2017 to January 2018; and again, in June 2018 until they left for Virginia.

 (Stmts. at ¶ 91).

        Plaintiff applied for a job at the Prince William County Adult Detention Center in Virginia

                                                  14
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2088 Filed 11/02/20 Page 15 of 42




 in October of 2018. Prince William County notified Plaintiff that he was near the “end step of the

 hiring process” in early January 2019. Plaintiff’s employment offer letter is dated January 23,

 2019.

          Plaintiff Resigns His Employment At MDOC On January 23, 2019

          The following day, January 24, 2019, Plaintiff resigned his employment with MDOC and

 moved to Virginia. (Stmts. at ¶¶ 92-94).

          Plaintiff resigned his employment at the MDOC on January 24th via a written notice to

 Shift Command and Human Resources, with a Subject line that stated” Resignation Due To

 Hostile Work Environment and Unaddressed Racism.” (ECF No. 31-2 at PageID.628). The body

 of the notice stated:

          It is with a heavy heart that I respectfully give my notice to resign from the State
          of Michigan Department of Corrections as a Corrections Officers E-9 effective
          January 24, 2019. As you know, I have been discriminated and harassed for years
          based on my Arab descent and religious denomination, and I can no longer [sic]
          this environment. My multiple complaints have gone unanswered. Please accept
          this resignation as my goodbye to the department in the most sincere and
          respectful manner.

          I only hope that the Department offers more training among its Officers to correct
          its issues regarding harassment due to race, religion, and nationality among its staff
          throughout the Department and become [sic] a wonderful diverse workplace.

 (Id.).

          Plaintiff’s Work History After Leaving The MDOC

          Plaintiff began working in Virginia in February 2019—and resigned his employment there

 about 4 weeks later. Plaintiff blames the MDOC for his resignation, stating: I resigned this

 employment as it brought back memories of when I was working at the Michigan Department of

 Corrections. Just horrifying memories and upsetting moments and caused me to have anxiety and


                                                   15
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2089 Filed 11/02/20 Page 16 of 42




 panic attacks including depression. (Stmts. at ¶¶ 95-96).

         Shortly after his resignation in Virginia, MDOC offered Plaintiff a job at a facility in

 Ypsilanti, Michigan. But Michigan Civil Service Rules require a preemployment drug screen

 before starting. HR Analyst Trayse Fowler arranged the drug screen near Plaintiff’s Virginia

 location. (Stmts. at ¶¶ 105-107).

         Around this same time, Plaintiff had also applied for a job at another facility. (Stmts. at ¶

 115).

         It is undisputed that Plaintiff did not end up taking the required drug test for the position

 he was offered at the MDOC.2 Rather, Plaintiff began working at his current job, at federal

 contractor Centerra-Constellis, where he earns around $38/hour (or $77,272.00 year)—$14/hour

 more than his MDOC hourly rate of $24.18. (Stmts. at ¶ 115).

         Plaintiff’s Deposition Testimony About The Harassment He Encountered At The
         MDOC

         Plaintiff testified that he never felt physically threatened by Sergeant Kolonich or Captain

 Sawyer. (Stmts. at ¶ 5). But Plaintiff testified that Captain Sawyer made discriminatory or

 harassing comments to him and about him. Plaintiff testified:

         Q.     Sure. So you’ve alleged harassment, correct?
         A.     Yes.
         Q.     Okay. And harassment based on what?
         A.     Yes, through my religion, weight, my national origin. You know, like I
                said, the whole ethnicity, and that was basically it.
         Q.     Okay . . . All right, you alleged in your complaint that Captain Sawyer said
                Middle Eastern men beat their women, fuck goats, blow themselves up, and
                that women cover their faces like ninjas; did I get that right?
         A.     That’s correct.
         Q.     Okay. And when did he tell you that Middle Eastern men beat their


         2
          (Stmts. at ¶¶ 108-114).

                                                   16
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2090 Filed 11/02/20 Page 17 of 42




                women?
        A.      Well, he said this with a few other officers in there. Again, I can’t recall
                the date but I’m sure that he said that. Like I said, there’s one time where
                he kept calling me goat fucker, camel jockey. He had mentioned to me
                that, hey, Yehia, why are you so late to work?
                        Like when I told you that I came a minute late, I was walking
                towards – to the camera room, control center, and he just told me, hey, did
                you bring your camel to work? And then Kolonich was right in there and
                he said, yeah, did you bring your camel to work, and just started laughing.
                Moments after Kolonich comes up to me and just asks me, hey, what are
                you wearing, huh, huh? And he just shrugged his eyebrows and he just
                says, what are you wearing under that vest, you know? He says, you got
                that bomb vest on there today? And he started laughing and walked away.
        Q.      Okay. And so you’re saying Sergeant Kolonich heard those comments,
                who else?
        A.      Cole, Timothy Cole.

 (Pl.’s Dep. at 187-88). Plaintiff testified that another officer, Acree-Manual heard offensive

 comments being made to Plaintiff in the workplace:

        Q.      And he heard which comment?
        A.      He heard goat fucker, camel jockey, terrorist.
        Q.      All right. So he heard goat fucker, camel jockey; what else are you saying
                he heard?
        A.      Terrorist, ISIS. This stuff happened constantly, you know.

 (Pl.’s Dep. at 188).

        Plaintiff testified that such comments were made to him by Sawyer on multiple occasions

 while both Plaintiff and Acree-Manual were present and that Acree-Manual told him that such

 comments (eg., “get that goat fucker back here”) were made in reference to him at times when

 Plaintiff was not present. (Pl.’s Dep. at 18-190). He testified:

        Q.      Okay, so is this one occasion or –
        A.      It was multiple.
        Q.      Okay, multiple occasions. And you’re saying Acree-Manual came and told
                you, or what did Acree tell you?
        A.      He just told me, he was like, man, this guy called you a goat fucker and he
                starts laughing. But my thing is these are just examples of, you know, of it
                occurring. It was all the time, it was constant, pervasive, it was just back to

                                                  17
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2091 Filed 11/02/20 Page 18 of 42




                 back.
         Q.      And the camel jockey comment, who said that – or, I’m sorry, you said –
                 you allege Mr. Sawyer said that. When was that said?
         A.      I can’t recall. I know that he said that, all right, I was right there.
         Q.      And –
         A.      I was in the control center. And then he mentioned it against when he was
                 with Lieutenant Anderson speaking to her regarding something about
                 prisoners. I pull up from the camera room to ask him a question and he just
                 stops the convo and looks right at me and says what do you want, camel?
                 And he looks back at Lt Anderson and she just opens her eyes in shock.

 (Pl.’s Dep. at 190-91).

         Plaintiff testified that several officers and supervisors made comments to him, or in his

 presence, that he perceived as references to Muslim and /or Arabic persons being terrorists.

 For example, Plaintiff testified that when he would go into the control center, Gail Crittenden

 would frequently say things to him like “hey, please don’t kill all the dogs or all cats” and would

 ask him “how is your bomb business going, did you get all your bomb parts selling on Amazon.”

 (Pl.’s Dep. at 231-32). Plaintiff testified that other officers, like Officers Barnes and Officer Eric

 Anderson, would hear those comments and would laugh or “giggle and smirk.” (Id. at 232-236).

 Plaintiff testified that he also believes that Captain Sawyer and Lieutenant Hughes where in the

 control center when some of those comments were made. (Id. at 235).

         Plaintiff testified that when officers were outside, in line to punch in, officers such as Amy

 Bungart and Officer O’Connor would say things to Plaintiff like “get behind the line, it’s not the

 Middle East,” and repeat it and laugh at Plaintiff. (Id. at 227). Plaintiff testified that Officer

 O’Connor would also say to him “hey, man, don’t shoot up the place now every time there’s a

 terrorist act, like a shooting spree, you know, he would mention to me, hey, please don’t shoot up

 this place.” (Id. at 227).

         Plaintiff testified that the harassment from Officer Amy Bungart “was just non-stop,” and

                                                   18
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2092 Filed 11/02/20 Page 19 of 42




 that she harassed him based on his national origin, his religion, and his weight. He testified that

 “[e]very time I ate food, you know, or ordered out food like a pizza place or wings or something

 like that, that nature, she’d come up and look what I ate and say, eww, why are you eating that,

 you’re going to catch a heart attack. You already a big fat guy, you need to work out.” (Id. at

 223-24). “And she’d always, always pick on me every single time and then, you know, just

 constant harassment. And she’d say, you know, if we’re in the line, she’d say, hey, get back in

 that kumquat line because we have rules in the U.S., you know.” (Id. at 224).

        Plaintiff testified that one day Officer O’Connor and Officer Dan Bantilan brought two

 pots of chili to work and one contained pork. Plaintiff testified that those men switched the lids to

 the pots and that Plaintiff ended up eating some chili containing pork. When he realized this,

 Plaintiff asked them “why would you guys do that to me?” and the men laughed at Plaintiff and

 said “Dude, I don’t see you turning into fire,” “aren’t you supposed to go to hell right away after

 you eat this.” (Id. at 227-28).

        Plaintiff testified that Officer Terry would join in when Officer Crittenden was making fun

 of Plaintiff and Terry once said to Plaintiff, “you’re a piece of shit, you’re a lazy fat fuck.” (Id. at

 247). Plaintiff testified that Terry once said to him, “if at any time you’re getting your ass kicked

 by an inmate I’m not going to be there to help you.” (Id. at 248).

        Plaintiff testified that on one occasion, Officer McClinchey approached him in the control

 center and started cussing him out and called Plaintiff “a fat lazy shit.” (Pl.’s Dep. at 252).

        Plaintiff testified that Officer Hampton knew that Plaintiff was Arabic and made harassing

 and discriminatory comments to him:

        Q.      And Officer Hampton, what are you accusing him of?
        A.      So Officer Hampton, when I first started working there he just started

                                                   19
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2093 Filed 11/02/20 Page 20 of 42




              coming in the control – not the control but the administrative building
              through the front gate when I shook down individuals. He kept coming into
              me, he knew that I was Arabic, so he would say, hey, as-salaam-alaikum
              habibi, like peace be upon you, my man, you know. And I looked at him
              kind of shocked and I said, hey, can we please not talk in Arabic like this
              because it’s for my safety near inmates, prisoners. He said, okay, okay, he
              said, I’m sorry. I said, that’s fine, just please don’t do it again.
                      So it was like moments down the road he actually came up to me
              and said, hey, Yehia, we worked in 16 south at one point together, I worked
              for overtime on third shift with him. He mentioned, hey, I bet you’re an
              ISIS leader, recruiting leader.
              I said, wait, what? He said I know you’re an ISIS recruit leader and you’re
              here to recruit officers and prisoners to join the ISIS force. I said why
              would you say something like that? He said I know, he said I bet you have
              some – at your house, in your garage you have ball bearings or ordered to
              make the bomb, a very big bomb, you now, a dirty bomb, that’s what he
              called it.
                      So I got up at one point, I just went next door, which was 16 north, to hang
              out with them because I just didn’t want to hear it. It was constant, constant
              harassment back to back with him. And then –
       ....
       A.     That’s fine, that’s okay. So what I was saying was after he mentioned all
              this stuff prisoners would come surround us, right, because we’d broken
              them to come out to use the phone and for day activities, the rooms to hang
              out, play chest [sic], whatever the stuff is. After they would come out, the
              prisoners would be around us, he’d look at me and say, hey, you know this
              guy is an ISIS leader? Yeah, he speaks Arabic.
                       And then they would be like, hey. I told him please, can you stop
              it, I’ve already told you once, can you stop, man. He just kept going. And
              then from that like prisoners started knowing that I was Arabic and I was
              Muslim, and, you know, I didn’t want them to know because I don’t want
              them saying, of, yeah, you my brother, I want a favor because we’re
              brothers from Islam.
                       And I don’t want to hear that, you know, I’m here to work just like
              everybody else, get my money and go home. And these are just examples
              of constant harassment. They are not meant to be all inclusive, and every
              day was someone else, you know.

       Q.     So he didn’t accuse you of making bomb parts, did he?
       A.     He did. He said – actually at one point he came to control center while I
              was there ‘cause I go sometimes after my break and Critten would be over
              there, Crittenden, Gale Crittenden. And he would talk to her, you know,
              Yehia, he does the ball bearings.
                      She said what the heck is that? He said he told her the ball bearings

                                               20
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2094 Filed 11/02/20 Page 21 of 42




                 that make the dirty bomb, you know the little balls that go inside the bombs
                 that people made, like crockpots or something like that. I said wow. You
                 know, they just laughed, they kept laughing.
         Q.      So Officer Hampton, he was the – was he one of the individuals – he was
                 the one that made the ball bearing or the alleged ball bearing comment?
         A.      Yes, him and Ray Clawson, it’s like they were saying the same things.
 (Pl.’s Dep. at 236-38).

        Plaintiff further testified that “other officers had mentioned bomb vests and shooting up

 the place with [his] AK 47, things like that.” (Id. at 239 & 221-22).

        Plaintiff testified that Officer Clawson would sometimes approach him in the control

 center and “he would like try to like an active like choke, you know, he’d try and grab my back

 and just choke it. And I would always break away and tell him can you stop doing that and then

 he’ll start laughing.” (Id. at 239-40).

        Plaintiff testified that Officer Leffler also make frequent comments to him, along with

 physical touching, that he perceived as harassment:

        A.      Leffler always came up to me and just said like allah allah akbar boom. It
                seemed like he just liked that one comment, he kept saying it forever and
                ever, it was just constant. Every time he left first shirt assignment and he
                was ready to leave they always come out to punch out near the control
                center, which is the administrative building, which I worked in control
                center.
                         He’d always come, he’d come mess around, laugh a little bit before
                he’d leave. And every time he seen me, every time he had eyes on me he
                would always mention allah allah akbar boom, you know, and everybody
                would start laughing.
                         And he would also say, hey, Yehia, wait up, and I’ll turn around
                and be like what do you want, you know? He’ll run up to me, he’ll start
                patting my chest, my back area, he’d say, oh, I’m just making sure you
                don’t got that bomb vest, I don’t want to die today.

 (Pl.’s Dep. at 241-42).

        Plaintiff testified that he did not report the harassing conduct because it was all done “out

 in the open,” and supervisors saw it and “the supervisors were in on it too,” including Captain

                                                  21
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2095 Filed 11/02/20 Page 22 of 42




 Sawyer, Lieutenant Kliner, and Sergeant Kolonich. (Id. at 240-41 & 250). He testified that they

 “treated me less than a human, you know. The harassment was open and everybody observed it,

 majority of the people observed it. It was in front of people, they all knew about it, you know,

 like why didn’t they report it.” (Id. at 248). Plaintiff testified that “[e]veryone knew about it, you

 know, if was open. It wasn’t secret among the staff and supervisors. I feel it almost became a

 part of daily life, you know, I just came to expect it.” (Id. at 249). Plaintiff testified that he did

 not report the harassment because he feared retaliation: “I was super scared. And like I said, I

 was sick to my stomach. I couldn’t deal with it.” (Id. at 253).

         Testimony Of Some Other C/Os At MDOC Regarding The Harassment

         C/O Arnold Kocibelli was employed at Parnall Correctional Facility while Plaintiff

 worked there. He submitted a Declaration stating that: 1) while Plaintiff was present, Officer

 Scott Pack made the comment, “there goes your people at it again” at the time of the London

 terrorists attacks; 2) the following day, while Plaintiff was going through the metal detector,

 someone said “that might be a bomb;” 3) he heard someone say that Plaintiff married his cousin,

 while Plaintiff was not present; 4) Plaintiff told him another officer made a comment about

 Plaintiff’s weight but he was not present for that; 5) an officer referred to Muslims as “Mussies”

 but Plaintiff was not present for that comment. (ECF No. 31-24).

         C/O Michael Herman was also employed at Parnall Correctional Facility while Plaintiff

 worked there. He submitted a Declaration stating that while he cannot recall the dates of the

 names of the people that made the comments, he heard several comments that were made to

 Plaintiff. Herman states that: 1) he heard another officer ask Plaintiff if he “was riding his camel”

 to work when he reported to his post in Control Center; 2) he heard someone refer to Plaintiff as a


                                                    22
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2096 Filed 11/02/20 Page 23 of 42




 “terrorist” when Plaintiff handed his badge to an employee at the front gate; 3) on one occasion in

 2016 or 2107, Officer Bungart viewed a Facebook video of Plaintiff shooting a firearm at a

 shooting range and asked out loud, “they let him have that thing?”; 4) he heard another employee

 make a derogatory comment to Plaintiff about marrying his cousin but does not recall who it was;

 5) during a break in the lunchroom, the news aired footage of the conflict with ISIS in the Middle

 East and he heard a co-worker say to Plaintiff, “there are your people,” in reference to the news

 footage of ISIS; 6) he heard another co-worker make a comment to Plaintiff about his weight.

 (ECF No. 31-25).

           The Affidavit attached to Herman’s Declaration states that Herman worked at Parnall

 from 2013 through September of 2018. Herman states that he “personally observed [Plaintiff]

 harassed at Parnall on the basis of his race, national origin, weight, and religion. The harassment

 was regular, consistent, and pervasive, and I personally observed it at least once a week.” (Id.).

 His affidavit states that coworkers “denigrated and belittled [Plaintiff’s] marriage, stating he

 married his cousin and calling his marriage to his wife ‘disgusting.’” Herman’s Affidavit further

 states:

           4.     The harassment was out-in-the-open and blatant, and often done in front of
                  supervisors, and sometimes the supervisors participated in it.
           5.     I could see that the pervasive harassment was wearing on [Plaintiff], who
                  began showing signs of depression, sadness, anxiety, stress and would
                  comment about how it was upsetting him, such as stating “I can’t handle
                  this anymore.”

 (Id. at PageID.1210-11).

           C/O Tony White was also employed at Parnall Correctional Facility while Plaintiff

 worked there. White would see Plaintiff around shift change for about three to five minutes. He

 submitted a Declaration stating that while he cannot recall the names of the people that made the

                                                  23
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2097 Filed 11/02/20 Page 24 of 42




 comments, he heard comments directed to Plaintiff from other C/Os based on his national origin

 and weight during shift change. (ECF No. 31-26). The affidavit White signed, which is attached

 to his declaration, gave examples of the comments he heard: 1) coworkers would talk to Plaintiff

 about having a bomb, saying things like “hopefully you don’t have a bomb strapped to you

 today.” 2) he was always the center of singling out and joke about Arabs; 3) One day Hizam had

 to run to respond to an incident at the prison and coworkers called him fat and made fun of his

 weight; 4) coworkers claiming that Plaintiff might shoot up the place; 5) Plaintiff was called a

 “terrorist,” told he was “part of ISIS,” and mocked about having bombs and things related to

 terrorist bombings. (ECF No. 31-26 at PageID.1218).

        White’s Affidavit, attached to his Declaration, states that “[i]t was well known in the

 facility that [Plaintiff] was harassed and made fun of because he was Arab-American. The

 harassment often occurred in the gate area, where all of the employees have to line up to get in

 and out of the prison, and there would be 20 to 30 officers in this area when [Plaintiff] was

 harassed.” (Id.). White’s Affidavit also states: “I could see that the pervasive harassment was

 wearing on [Plaintiff] because he came [sic] sullen and depressed as time went on and it kept

 going on,” and the “harassment of [Plaintiff] went on for years while he was employed at the

 Parnall.” (Id.).


                                            ANALYSIS

 I.     Hostile Work Environment Claims (Counts III & IV)

        Plaintiff’s Complaint includes hostile work environment counts asserted against the

 MDOC under Title VII and the ELCRA.

        Plaintiff claims he incurred a hostile work environment due to harassment about his

                                                  24
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2098 Filed 11/02/20 Page 25 of 42




 national origin, his religion, and his weight. Weight is a protected class under the ELCRA but not

 under Title VII.

        Among the cases Defendants cite is Collette v. Stein-Mart, Inc., 126 F. App’x 678 (6th

 Cir. 2005). In that case, the Court appeared to recognize two slightly different hostile work

 environment claims: 1) a traditional or “garden variety” hostile work environment claim, wherein

 the plaintiff alleges that discriminatory harassment gave rise to a hostile work environment; and

 2) a claim alleging constructive discharge in the wake of such harassment. Collette, supra, at

 681-82. Defendants refer to this second claim as hostile work environment-constructive

 discharge.

        Defendants’ opening brief addresses the claim they perceive Plaintiff as asserting, hostile

 work environment-constructive discharge. They contend that they are entitled to summary

 judgment in their favor as to that claim because: 1) Plaintiff cannot show “intolerable” working

 conditions; and 2) Plaintiff cannot show an “intent” on the part of MDOC to get Plaintiff to quit.

        In responding to Defendants’ motion, however, Plaintiff takes the position that he is

 asserting a traditional hostile work environment claim, not a hostile work environment-

 constructive discharge claim. (See Pl.’s Br. at 6) (Stating that constructive discharge has no

 bearing on “Mr. Yehia’s hostile work environment claim.). Plaintiff notes the prima facie case

 that applies to traditional hostile work environment claims, as set forth in Risinger v. Ohio Bureau

 of Workers’ Compensation, 883 F2d 475 484 (6tth Cir. 1990), and asserts that he has put forth

 enough evidence to create a jury question as to this claim.

        In their reply, Defendants take the position that Plaintiff cannot meet his burden as to a

 traditional hostile work environment claim and challenges only two elements of the prima facie


                                                 25
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2099 Filed 11/02/20 Page 26 of 42




 case.

         As explained below, this Court concludes that Plaintiff has submitted sufficient evidence

 establish a prima facie case of a traditional hostile work environment claim.

         To establish a prima facie case of a hostile work environment based on circumstantial

 evidence, a plaintiff must show: 1) he is a member of a protected class; 2) he was subject to

 unwelcome harassment; 3) the harassment was based on the protected classes or characteristic; 4)

 the harassment was sufficiently severe or pervasive to alter the conditions of employment and

 create an abusive working environment; and 5) the employer knew or should have known about

 the harassment and failed to act. Stewart v. Esper, 815 F. App’x 8, 21 (6th Cir. 2020) (citing

 Williams v. CSX Transp. Co., Inc., 643 F.3d 502, 511 (6th Cir. 2011)). “The alleged incident of

 unwelcome harassment are to be considered together to determine whether, under the totality of

 the circumstances, they constitute a hostile work environment.” Stewart, supra. Here,

 Defendants’ motion challenges the fourth and fifth elements.

         1.     Sufficiently Severe Or Pervasive

         At the summary judgment phase, the Court looks to the totality of the alleged

 discriminatory harassment to determine whether is was sufficiently severe or pervasive enough to

 alter the conditions the plaintiff’s employment and create an abusive working environment.

 Phillips v. UAW Int’l, 854 F.3d 323, 327 (6th Cir. 2017). In determining whether a hostile work

 environment exists, the Court looks to all the circumstances, including the “frequency of the

 discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

 offensive utterance; and whether it unreasonably interferes with an employee’s work

 performance.” Id. (quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116, 122 S.Ct.


                                                  26
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2100 Filed 11/02/20 Page 27 of 42




 2061, 153 L.Ed.2d 106 (2002)).

        The Sixth Circuit has “established a relatively high bar for what amounts to actionable

 discriminatory conduct under a hostile environment theory.” Phillips, supra. Isolated incidents,

 unless extremely serious, are not sufficient. “Thus, occasional offensive utterances do not rise to

 the level required to create a hostile work environment because, ‘[t]o hold otherwise would risk

 changing Title VII into a code of workplace civility.’” Phillips, supra at 327 (citations omitted).

        Viewing the evidence presented in the light most favorable to Plaintiff, he has presented

 sufficient evidence to create an issue of fact as to whether the alleged harassment was sufficiently

 severe or pervasive.

        Plaintiff testified the discriminatory harassment was very frequent, nearly continual,

 during his several years of employment at the Parnall facility. The evidence construed in

 Plaintiff’s favor also shows the harassment was severe – being called a “goat fucker,” being

 accused of being a member of ISIS and bringing bombs into the prison, being tricked into eating

 pork against his religious beliefs, derogatory comments about his marriage, etc. And while

 Plaintiff testified he did not feel physically threatened, he testified that the harassment included

 other officers telling him they would not come to his aid if he had a physical encounter with an

 inmate. The alleged harassment also includes conduct that could be considered physically

 humiliating – having coworkers touch his chest or back to check for bombs, and being placed in a

 choke hold that he would have to break free from.

        In arguing this element is not met, Defense Counsel seeks to discredit Plaintiff’s own

 testimony as “self-serving,” and tries to minimize the number of incidents that others admit they

 saw. Defendants also seek to present evidence from persons who say they did not harass Plaintiff


                                                   27
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2101 Filed 11/02/20 Page 28 of 42




 or observe others doing so. Defendants also argue the harassment must not have been that bad or

 Plaintiff would not have worked overtime hours or considered coming back to work at the

 MDOC. But the Court does not make credibility judgments at the summary judgment phase.

 Here, Plaintiff’s deposition testimony alone is likely sufficient to establish the severe or pervasive

 element. In addition, there are declarations or affidavits from other C/Os that support this

 element.

        2.      Employer Liability

        The fifth element of a prima facie claim of hostile work environment is employer liability

 – showing that the employer knew or should have known about the harassment and failed to act.

 Stewart v. Esper, 815 F. App’x 8, 21 (6th Cir. 2020) (citing Williams v. CSX Transp. Co., Inc.,

 643 F.3d 502, 511 (6th Cir. 2011)).

        As their final issue presented in their motion, Defendant argue that the “Farrager/Ellerth

 defense applies because Defendant MDOC exercised reasonable care to prevent and correct

 harassing behavior and Plaintiff never reported harassing behavior stemming from a protected

 class.” (Defs.’ Br. at 18). Rather than include this as a separate issue, the Court includes this

 issue here in analyzing the hostile work environment claim. That is because a Farrager/Ellerth

 defense relates to the fifth element of a prima facie case of hostile work environment – whether

 there is a basis for employer liability. Thornton v. Federal Express Corp., 530 F.3d 451, 456 (6th

 Cir. 2008).

        “Because strict liability is imposed on employers for the harassing conduct of their

 supervisors, there is an exception to liability for the employer: so long as the harassment did not

 result in a negative tangible employment action for the victim, the employer has an available


                                                  28
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2102 Filed 11/02/20 Page 29 of 42




 affirmative defense.” Clark v. United Parcel Service, Inc., 400 F.3d 341, 348 (6th Cir. 2005).

 Here, Plaintiff’s hostile work environment claim is not based on a tangible employment action

 and, therefore, the MDOC can assert a Farrager/Ellerth affirmative defense.

        “To avail itself of this defense, the employer must show by a preponderance of the

 evidence that (a) ‘the employer exercised reasonable care to prevent and correct promptly any

 [discriminatory] harassing behavior, and (b) that the plaintiff employee unreasonably failed to

 take advantage of any preventive or corrective opportunities provided by the employer or to avoid

 harm otherwise.’” Clark, supra (citations omitted).

        This “affirmative defense encompasses active and inactive components: before the

 employer can benefit from the defense, it must prove both that it acted reasonably in preventing

 and correcting harassment and that the victimized employee unreasonably failed to act by not

 utilizing complaint opportunities. The employer will loss this defense if it fails either prong.”

 Clark, supra, at 349 (emphasis in original).

        “Generally, an employer satisfied the first part of this two-part standard when it has

 promulgated and enforced” a policy regarding discriminatory harassment. Thornton, 530 F.3d at

 456 (emphasis added). In Clark, the Sixth Circuit explained:

        Under the first prong of the defense, employers “have an affirmative duty to
        prevent sexual harassment by supervisors.” See Williams, 187 F.3d at 561. “The
        law is clear that an employer may not stand by and allow an employee to be
        subjected to a course of racial and/or sexual harassment by co-workers or
        supervisors. Rather, once an employer has knowledge of the harassment, the law
        imposes upon the employer a duty to take reasonable steps to eliminate it.” Torres
        v. Pisano, 116 F.3d 625, 636–37 (2d Cir. 1997) (internal quotation marks and
        citations omitted). Thus, regardless of whether the victimized employee actively
        complained, prong one of the defense ensures that an employer will not escape
        vicarious liability if it was aware of the harassment but did nothing to correct it or
        prevent it from occurring in the future. See Perry v. Harris Chernin, Inc., 126 F.3d
        1010, 1014 (7th Cir. 1997) (stating that the “only chance to save [plaintiff's] claim

                                                  29
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2103 Filed 11/02/20 Page 30 of 42




        (and send it to the jury) would be if [the employer] had reason to know of the
        harassment on its own”). While the affirmative duty on the part of the employer
        will often include the requirement that it have some sort of sexual harassment
        policy in place, the duty does not end there. Prong one of the affirmative defense
        requires an inquiry that looks behind the face of a policy to determine whether the
        policy was effective in practice in reasonably preventing and correcting any
        harassing behavior. See Faragher, 524 U.S. at 806, 118 S.Ct. 2275 (stating that an
        employer may satisfy its burden if it has a “proven, effective mechanism for
        reporting and resolving” harassment); Barna, 172 F.3d 47 (finding that the inquiry
        under prong one is whether, upon having some notification of alleged harassment,
        the employer adequately investigated and responded to the situation).

 Clark, supra, at 349. Thus, in determining whether the employer took reasonable care in

 preventing and promptly correcting the alleged discriminatory harassment, the Court must look

 not only to the employer’s harassment policy, but also “to its implementation of that policy.” Id.

        An “effective harassment policy should at least: (1) require supervisors to report incidents

 of [discriminatory] harassment; (2) permit both informal and formal complaints of harassment to

 be made; (3) provide a mechanism for bypassing a harassing supervisor when making a

 complaint; and (4) provide for training regarding the policy.” Thornton, 530 F.3d at 456 (citing

 Clark, supra) (emphasis added).

        Even if an employer has a facially sufficient policy on paper, it must also be an effective

 policy in practice in order for the employer to avail itself of this affirmative defense. Clark, 400

 F.3d at 350. In Clark, the employer and the EEOC argued that none of the supervisors who

 witnessed an employee’s discriminatory harassment towards the plaintiff “took any action

 towards stopping the harassment.” Id. The Sixth Circuit noted that there was evidence to

 establish some of the employer’s supervisors had witnessed several of alleged harassing

 comments or incidents. The court found that, while it was “unlikely that any of th[o]se individual

 incidents alone created a hostile work environment,” there was a “real question as to whether the


                                                  30
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2104 Filed 11/02/20 Page 31 of 42




 supervisors should have taken the first step towards prevention and correction by reporting these

 incidents” to the employer’s personnel, as was directed by the employer’s written policy. Clark,

 supra, at 350. Thus, the issue of whether the employer, via those supervisors, exercised

 reasonable care was one for the jury. Id. As such, the employer could not benefit from the

 affirmative defense at the summary judgment stage. Id. at 351.

        The second part of this affirmative defense, and the one that Defendants focus on, is

 whether the plaintiff employee unreasonably failed to take advantage of any preventive or

 corrective opportunities provided by the employer or to avoid harm otherwise. They liken their

 situation to the one in Thornton and assert that they have established this affirmative defense

 because Plaintiff never reported the discriminatory harassment.

        But this Court need not even address that second part of the affirmative defense because

 Defendants have not put forth sufficient evidence to get past the first hurdle of having a

 minimally-sufficient discriminatory harassment policy.

        Again, the employer’s written policy on discriminatory harassment has to, “at least,” do

 all of the following: 1) require supervisors to report incidents of discriminatory harassment; 2)

 permit both informal and formal complaints of harassment to be made; 3) provide a mechanism

 for bypassing a harassing supervisor when making a complaint; and 4) provide for training

 regarding the policy. Thornton, 530 F.3d at 456. Defendants have not shown that the MDOC’s

 harassment policy contains those provisions. As such, the MDOC has not established that, at the

 summary judgment phase of this case, that it is entitled to this affirmative defense.

        In sum, the Court concludes that Plaintiff has put forth sufficient evidence to create an

 issue of fact as to the two challenged aspects of a prima facie claim of hostile work environment.


                                                  31
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2105 Filed 11/02/20 Page 32 of 42




 The hostile work environment claims shall proceed to trial.

        B.      Disparate Treatment Discrimination Claims (Counts II And VI)

        In Counts II and VI of his complaint, Plaintiff asserts disparate treatment discrimination

 claims under Title VII and the ELCRA.

        Title VII provides that an employer may not “discriminate against any individual with

 respect to his compensation, terms, conditions, or privileges of employment, because of such

 individuals’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

 Michigan’s ELCRA also prohibits such discrimination and disparate treatment claims under it are

 analyzed the same as Title VII claims.

        At the summary judgment stage, a plaintiff must adduce either direct or circumstantial

 evidence to proceed with a sex or race discrimination claim. Here, Plaintiff does not claim that

 his disparate treatment claims are supported by an direct evidence. Thus, he seeks to proceed via

 circumstantial evidence.

        Discrimination claims supported by circumstantial evidence are examined using the

 familiar burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S.

 792 (1973) and Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981). Once

 a plaintiff establishes a prima facie case, the burden then shifts to the defendant to articulate a

 legitimate, nondiscriminatory reason for the challenged action. If the defendant articulates such a

 reason, then the burden shifts to the plaintiff to demonstrate that the defendant’s proffered reason

 represents a mere pretext for unlawful discrimination.

        A plaintiff can refute the legitimate, nondiscriminatory reason that a defendant offers to

 justify an adverse action by showing that the proffered reason: 1) had no basis in fact; 2) did not


                                                   32
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2106 Filed 11/02/20 Page 33 of 42




 actually motivate the defendant’s challenged conduct; or 3) was insufficient to warrant the

 challenged conduct. Wexler v. White Fine Furniture, 317 F.3d 564, 576 (6th Cir. 2003).

        Where, as here, a case is at the summary judgment stage, a plaintiff seeking to prove

 discrimination via indirect evidence must submit sufficient evidence from which a reasonable jury

 could conclude that the defendant’s legitimate, nondiscriminatory reasons for its actions are a

 pretext for unlawful discrimination. Vincent v. Brewer, 514 F.3d 489, 494 (6th Cir. 2007).

        Under this framework, Plaintiff must first make out a prima facie case of discrimination,

 which requires him to show that: 1) he is a member of a protected class; 2) he was subjected to an

 adverse employment action; 3) he was qualified for the position; and 4) similarly situated non-

 protected employees were treated more favorably. Jackson v. VHS Detroit Receiving Hosp., Inc.,

 814 F.3d 769, 776 (6th Cir. 2016).

        In this case, Defendants contend that summary judgment in their favor is warranted

 because: 1) Plaintiff did not suffer an actionable adverse employment action; 2) even if the events

 he complains of did constitute adverse employment actions, he cannot show that any similarly-

 situated non-protected employees were treated more favorably.

        First, Defendants contend that Plaintiff cannot pursue a disparate treatment claim because

 he did not suffer an adverse employment action.

        In Stewart v. Esper, 815 F. App’x 8 (6th Cir. 2020), the Sixth Circuit explained as follows

 regarding what constitutes an actionable adverse employment action:

        An adverse employment action is a “materially adverse change in the terms or
        conditions of ... employment because of [the] employer’s conduct.” Mitchell v.
        Vanderbilt Univ., 389 F.3d 177, 182 (6th Cir. 2004) (alterations in original)
        (quoting Kocsis v. Multi–Care Mgmt., Inc., 97 F.3d 876, 885 (6th Cir. 1996)). An
        adverse employment action “constitutes a significant change in employment status,
        such as hiring, firing, failing to promote, reassignment with significantly different

                                                 33
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2107 Filed 11/02/20 Page 34 of 42




         responsibilities, or a decision causing a significant change in benefits.” Burlington
         Indus., Inc. v. Ellerth, 524 U.S. 742, 761, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998).
         Other material adverse actions such as “a less distinguished title, diminished
         options for advancement, or other unique indices” can constitute adverse
         employment actions. Freeman v. Potter, 200 F. App'x 439, 442 (6th Cir. 2006)
         (citations omitted). But not every act affecting an individual’s employment
         constitutes a materially adverse change. McMillian v. Potter, 130 F. App’x 793,
         796 (6th Cir. 2005). “Reassignments without changes in salary, benefits, title, or
         work hours usually do not constitute adverse employment actions.” Policastro v.
         Nw. Airlines, Inc., 297 F.3d 535, 539 (6th Cir. 2002) (citations omitted). And de
         minimis employment actions are not materially adverse. Bowman v. Shawnee State
         Univ., 220 F.3d 456, 462 (6th Cir. 2000). Whether something constitutes an
         adverse employment action is viewed objectively, and the question is whether the
         employment action was “objectively intolerable to a reasonable person.”
         Policastro, 297 F.3d at 539.

 Id. at 16.

         Second, Defendants take the position that even if the events Plaintiffs complains of did

 constitute adverse employment actions, he cannot show that any similarly-situated non-protected

 employees were treated more favorably.

         As to this fourth element of the prima facie case of disparate treatment discrimination, the

 Sixth Circuit has explained that:

                 To show that a similarly situated non-protected employee was treated more
         favorably, the plaintiff must show that the employee who was treated more
         favorably is similar to the plaintiff in “all relevant respects.” Ercegovich
         v.Goodyear Tire & Rubber Co., 154 F.3d 344, 353 (6th Cir. 1998) (emphasis in
         original). The other employee or employees ordinarily “must have dealt with the
         same supervisor, have been subject to the same standards and have engaged in the
         same conduct without such differentiating or mitigating circumstances that would
         distinguish their conduct or the employer's treatment of them for it.” Younis v.
         Pinnacle Airlines, Inc., 610 F.3d 359, 364 (6th Cir. 2010) (quoting Mitchell v.
         Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)). For the plaintiff to meet her
         burden, she must do more than make “generalized and vague allegations” that
         another employee was treated better than her. See Frazier v. USF Holland, Inc.,
         250 F. App’x 142, 147 (6th Cir. 2007).

 Stewart, 815 F. A’ppx at 17.


                                                  34
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2108 Filed 11/02/20 Page 35 of 42




         The Court first considers whether there has been an actionable adverse action. If not, the

 inquiry ends there. If there is an actionable adverse action, then the Court considers whether

 Plaintiff can meet the final element of a prima facie case of disparate treatment.

         Taking an open-ended approach in response to Defendants’ challenge, Plaintiff asserts that

 “[t]here were a variety of potential adverse employment actions that create a material question of

 fact for the trier of fact.” (Pl.’s Br. at 10). From his brief, it appears that he believes the

 following are actionable adverse actions: 1) having received “written counseling” (Pl.’s Br. at

 10); 2) being assigned to the housing unit, a position he argues is “an inferior position,” shortly

 after he filed his September 2018 complaint (Id. at 10-11); 3) having a co-worker, Amy Bungart,

 tell Plaintiff “hey, get back in the kumquat line because we have rules in the U.S., you know.”

 (Pl.’s Br. at 12); and 4) being constructively discharged from his job. (Pl.’s Br. at 12).

                 1.      Having Received Written Counseling

         Plaintiff received three written counselings for time and attendance during his time at

 MDOC—all before any alleged protected activity. Plaintiff admits, however, that: 1) he engaged

 in the conduct leading to the written counselings, 2) the counselings did not stem from his

 religion, weight, or national origin; and 3) other similarly situated C/Os were also counseled for

 time and attendance by the same supervisors. (Stmts. ¶¶ 54-55). As such, Plaintiff cannot

 proceed with a disparate treatment claim based upon those written counselings.

                 2.      Being Assigned To Housing Unit

         Plaintiff appears to take the position that his being assigned to the housing unit on

 November 4, 2018, constitutes an adverse employment action for purposes of a disparate

 treatment claim. (Pl.’s Br. at 10-11).


                                                    35
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2109 Filed 11/02/20 Page 36 of 42




          In his facts statement, Plaintiff asserts that the move to the housing unit “amounted to a de

 facto demotion.” (Pl.’s Stmt. at ¶ 48). Plaintiff testified that some co-workers asked him “who

 did you piss off?” after he received that assignment, suggesting that assignment is undesirable for

 some reason. (Pl.’s Dep. at 178). Plaintiff does not explain how or why that assignment could be

 undesirable to a reasonable person.

          Moreover, it is undisputed that assignment did not result in a pay cut and Plaintiff’s job

 title, salary, or benefits did not change. And Plaintiff concedes he had worked in the housing

 units before – both on his regular shift and during his overtime hours. (Stmts. at ¶ 46). Such

 “[r]eassignments without changes in salary, benefits, title, or work hours usually do not constitute

 adverse employment actions.” Policastro, 297 F.3d at 539. Plaintiff’s subjective impression

 concerning the desirability of one assignment over another is not sufficient “to render an

 employer’s action materially adverse.” Freeman v. Potter, 200 F. App’x 439, 443 (6th Cir.

 2006).

 Plaintiff cannot proceed with a disparate treatment claim based on this assignment.

                 3.      Comment From Co-Worker

          Next, Plaintiff’s briefs appears to suggest that having had a co-worker, Amy Bungart

 make a single comment to him is somehow an actionable adverse employment action. He alleges

 that a co-worker said to him, “hey, get back in that kumquat line because we have rules in the

 U.S., you know.” (Pl.’s Br. at 12). Plaintiff has offered no legal authority, however, to support

 his suggestion that such a comment could constitute an adverse employment action for purposes

 of a disparate treatment claim.

                 4.      Constructive Discharge


                                                   36
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2110 Filed 11/02/20 Page 37 of 42




        Finally, Plaintiff asserts that his alleged constructive discharge can constitute an adverse

 employment action for purposes of his discrimination claims. Thus, although Plaintiff is not

 asserting a hostile work environment claim based on constructive discharge, he is asserting that

 he was constructively discharged and that is an adverse employment action for purposes of his

 disparate treatment claims.

        As this Court has previously noted, “[b]oth federal law and Michigan law recognize a

 constructive discharge as an adverse employment action.” Bialek v. American Color Graphics,

 Inc., 2011 WL at * 7 (E.D. Mich. 2011); see also Funk v. City of Lansing, Michigan, 821 F.

 App’x 574, 580 (6tth Cir. 2020) (“A constructive discharge is an adverse employment action for

 purposes of Title VII.”).

        “A constructive discharge occurs when the employer, rather than acting directly,

 deliberately makes an employees working conditions so intolerable that the employee is forced

 into an involuntary resignation.” Laster v. City of Kalamazoo, 746 F.3d 714, 727 (6th Cir. 2014);

 see also Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 885 (6th Cir. 1996). For a traditional3

 constructive discharge claim, a plaintiff must show that: 1) the employer deliberately created

 intolerable working conditions, as perceived by a reasonable person; and 2) the employer did so

 with the intention of forcing the employee to quit. Id.

        Notably, in this case Plaintiff acknowledges that once the MDOC had notice of Plaintiff’s



        3
         The Sixth Circuit has recognized that, “in addition to a traditional constructive discharge
 claim alleging discriminatory harassment,” when an employer acts in a manner so as to
 communicate to a reasonable employee that he will be terminated, and the plaintiff resigns, the
 employer’s conduct may also amount to a constructive discharge. Laster, supra. Here, Plaintiff
 does not assert this alternative kind of constructive discharge, where the “handwriting was on the
 wall and the axe was about to fall.”

                                                  37
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2111 Filed 11/02/20 Page 38 of 42




 November 13, 2018 EEOC Charge, the alleged discriminatory harassment stopped. This is a

 critical admission because Plaintiff continued to work at the MDOC after the alleged harassment

 stopped. The alleged harassment stopped mid November of 2018 and Plaintiff continued working

 at MDOC for another two full months before he resigned on January 23, 2019. The Court

 concludes that this is fatal to a claim that Plaintiff was constructively discharged because a

 reasonable person would not feel compelled to resign his position eight weeks after all harassment

 stopped.

         C.      Retaliation Claims In Counts I And IV

         Plaintiff has alleged that he suffered retaliation twice: 1) once, when he was assigned to a

 housing unit; and 2) again when his overtime position was moved. (Stmts at ¶ 44).

         Defendants’ motion asserts that they are entitled to summary judgment as to Plaintiff’s

 Retaliation claims asserted in Counts I and IV because Plaintiff cannot show that he suffered an

 adverse employment action for purposes of this claim. They further assert that even if Plaintiff

 could establish that either of those assignments constitutes an adverse action for purposes of a

 retaliation claim, the claims still fail because Plaintiff: 1) cannot establish a causal connection

 between those actions and his protected conduct; and 2) even if he could, Plaintiff cannot show

 that Defendants’ legitimate, non-discriminatory reasons for why it made those assignments are a

 pretext for retaliation.

         In response to the motion, however, Plaintiff has abandoned his retaliation claims. (See

 10/29/20 Hrg. Tr., wherein Plaintiff’s Counsel confirmed that Plaintiff has abandoned his

 retaliation claims). Thus, the Court shall dismiss the retaliation claims with prejudice.

         D.      Section 1983 Claim Against Sawyer


                                                   38
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2112 Filed 11/02/20 Page 39 of 42




        Count VII of Plaintiff’s Complaint asserts a claim against Defendant Sawyer alone titled

 “Equal Protection Violation Of Constitutional Rights Under the Fourteenth Amendment Of The

 Constitution Pursuant To 42 U.S.C. § 1983.” This 1983 claim was brought against Sawyer

 because the Sixth Circuit holds that “an individual employee/supervisor who does not otherwise

 qualify as an ‘employer’ may not be sued under Title VII.” Weberg v. Franks, 229 F.3d 514, 522

 n.7 (6th Cir. 2000).

        “Because both Title VII and § 1983 prohibit discriminatory employment practices by

 public employers,” the Sixth Circuit looks to Title VII cases “for assistance in analyzing race

 discrimination in the public employment context under § 1983.” Weberg v. Franks, 229 F.3d

 514, 522 (6th Cir. 2000).

        Here, Plaintiff is asserting a claim that Sawyer violated his Constitutional rights by

 creating a hostile work environment for Plaintiff. (See Pl.’s Br. at 15) (Referring to this count

 against Sawyer as Plaintiff’s “§ 1983 hostile work environment claim.”).

        In challenging this count against Sawyer, Defendants’ Summary Judgment Motion asserts

 that Sawyer is entitled to qualified immunity as to this claim and that Plaintiff’s purported

 evidence does not support his accusations against him.

        To state a claim under § 1983, a plaintiff must set forth facts that, when construed

 favorably, establish: 1) the deprivation of a right secured by the Constitution or laws of the United

 States; 2) caused by a person acting under the color of state law. Dominguez v. Correctional

 Medical Services, 555 F.3d 543, 549 (6th Cir. 2009). Under the doctrine of qualified immunity,

 government officials performing discretionary functions generally are shielded from liability from

 civil damages insofar as their conduct does not violate clearly established statutory or


                                                  39
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2113 Filed 11/02/20 Page 40 of 42




 constitutional rights of which a reasonable person would have known. Id.; Phillips v. Roane

 County, 534 F.3d 531, 538 (6th Cir. 2008). Determining whether government officials are

 entitled to qualified immunity generally requires two inquiries: 1) whether, viewing the facts in

 the light most favorable to the plaintiff, the plaintiff has shown that a constitutional violation

 occurred; and 2) whether the right was clearly established at the time of the violation.

 Dominguez, 555 F.3d at 549. Each defendant’s liability must be assessed individually based on

 his [or her] own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010).

        Here, Captain Sawyer is the only named Defendant in this count, that alleges he created a

 hostile work environment. The Court must ask, viewing the facts in the light most favorable to

 Plaintiff, has he shown that Sawyer violated Plaintiff’s constitutional rights by creating a hostile

 work environment based on race.

        Plaintiff has identified evidence, that if believed, would show that Sawyer made a few

 comments during the four years of Plaintiff’s employment with the MDOC that could be

 perceived as harassment based upon race or national origin:


        •       Captain Sawyer remarked several times to Plaintiff that he would never
                travel to the middle east because they beat up women, “fuck goats”, and
                “blow [themselves] up”. (Ex. 1, 187: 3-8).

        •       Additionally, Captain Sawyer told Plaintiff that if Plaintiff was going to
                “blow up” the Parnall facility to do so on his day off. (Ex. 1, 226: 11-16).

 (Pl.’s Br. at 16). Those isolated comments by Sawyer are insufficient to establish that Sawyer

 created a hostile work environment for Plaintiff. Thus, Plaintiff has not identified any authority

 that would show such limited comments would establish a constitutional violation. Plaintiff has

 failed to meet his burden of establishing that Sawyer is not entitled to qualified immunity and the


                                                   40
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2114 Filed 11/02/20 Page 41 of 42




 § 1983 count against Sawyer shall be dismissed with prejudice.

         E.      Front Pay Damages Issue

         Defendant’s motion includes, as one the questions presented, “Are front-pay damages cut

 off because Defendant MDOC offered Plaintiff an unconditional return-to-work after Plaintiff

 resigned from his Prince William County, Virginia job?” (ECF No. 31 at PageID.556). This

 issue is addressed on page 6 of their brief, wherein Defendants assert that because Plaintiff did

 not accept the job he was offered at the MDOC, Plaintiff is not able to recover “front pay”

 damages. (See Defs.’ Br. at 6) (Arguing that “[a]ny damages for front pay are forfeited. Grace v.

 City of Detroit, 341 F. Supp.2d 709, 717 (E.D. 2004), aff’d, 216 F. App’x 485 (6th Cir. 2007)”).

         Plaintiff failed to address this issue in his response brief. At the hearing, Plaintiff’s

 Counsel asserted that Plaintiff may be entitled to front pay if the Court were to allow his disparate

 treatment claim, based upon an alleged constructive discharge, to proceed. As discussed above,

 however, the Court concludes that Plaintiff cannot proceed with such a claim. As such, it appears

 undisputed that Plaintiff cannot obtain an award of front pay damages in this case.




                                     CONCLUSION & ORDER

         For the reasons set forth above, IT IS ORDERED that Defendants’ summary judgment

 motion is GRANTED IN PART AND DENIED IN PART. The motion is GRANTED to the

 extent that Counts I, II, V, VI, and VII are DISMISSED WITH PREJUDICE. The motion is

 DENIED as to Counts III and IV, and those traditional hostile work environment claims shall

 proceed to trial.


                                                    41
Case 2:19-cv-12019-SFC-RSW ECF No. 42, PageID.2115 Filed 11/02/20 Page 42 of 42




       IT IS SO ORDERED.

                                    s/Sean F. Cox
                                    Sean F. Cox
                                    United States District Judge

 Dated: November 2, 2020




                                      42
